The only insistence of error is the ruling of the court on objections made by defendant to argument of plaintiff's counsel in his remarks to the jury. The statement to which objection was made is as follows:
"Gentlemen, I repeat that a company who employs a man of that type, a man who is guilty of such conduct as is shown by the evidence in this case, should be made to pay substantial damages to the plaintiff."
The action was in three counts; the first two claiming damages for a simple assault and battery, under which plaintiff was entitled to recover actual and compensatory damages. The third count claimed damages for an aggravated assault under which plaintiff might recover exemplary or punitive damage. Greenwood Café v. Walsh, 15 Ala. App. 519, 74 So. 82; Empire Clothing Co. v. Hammons, 17 Ala. App. 60, 81 So. 838.
The issue therefore was the amount of damages to be assessed under all of the counts to be determined from the evidence.
The cases cited in appellant's brief are not in point. The argument of appellee's counsel was not an insistence that damages were recoverable as for wanton negligence in the employment of a servant. The action was against the master for having committed an assault and battery through its agent while acting within the line and scope of his agency. If the assault and battery was so committed and was aggravated, as the evidence tends to disclose, the plaintiff was entitled to substantial damage. There was no error in the court's rulings on the objections.
Let the judgment be affirmed.
Affirmed.